Guerry, J.,
concurring specially. The defendant in this case is indicted under § 194 of the Penal Code of 1910. This section prescribes a felony punishment for not less than one nor longer than five years, irrespective of the value of the property converted. Section 192 of the Penal Code of 1910 as amended by the act of 1910 (Ga. L. 1910, p. 60) provides that where the value of the thing converted does not exceed $50 the punishment shall be as for a misdemeanor. Where the value of the thing converted is in excess of $50 the punishment shall be from one to five years. The chief distinction between § 192 and § 194 is that in section 192 it is provided that “if any person who has been intrusted by another with any money, note, bill of exchange, money, cotton or other produce, or any other article or thing of value, for the purpose of applying the same for the use or benefit of the owner or person delivering it [italics mine], shall fraudulently convert the same to his own use,” he shall be punished, etc.; while in § 194 it is provided that “If any person who has been intrusted by another with any cotton or other produce, or any goods, animal, or other article *281of value, for the purpose of selling the same and paying the proceeds of such sale to the owner or other person so intrusting or delivering the article [italics mine] shall fraudulently convert the same,” etc. The court did not instruct the jury in this case that in the event the defendant should be convicted under the indictment his punishment would be not less than one nor longer than five years, but expressly stated to them that the crime as charged was a misdemeanor. Unless it may be said that § 194 embraces § 192, the charge given was error. It may have been the purpose of the legislature, at the time § 192 was amended, to amend also § 194 and reduce the punishment therein to a misdemeanor. The trial judge evidently concluded that this had been done.
It may be said that the error complained of in this case is harmless, in view of the fact that the defendant,' although indicted for a felony, was tried and convicted as for a misdemeanor, just as one who is charged with an assault with intent to murder may be convicted of shooting at another or of an assault and battery. This is true, however, because the indictment for assault with intent to murder necessarily includes shooting at another and an assault and battery on the theory that the greater includes the less. We are not prepared to say that section 194 includes section 192, and we think it was error for the court to instruct the jury with reference to the provisions of § 192 where the indictment itself is drawn under § 194.